905 F.2d 1533Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alfred J. VINCENT, Plaintiff-Appellant,v.OHIO VALLEY MEDICAL CENTER, INC.;  Elba Gillenwater;  JamesSeibert, Defendants-Appellees.
No. 88-3102.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided May 4, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Wheeling.  William M. Kidd, District Judge.  (C/A No. 85-122-W-K)
Alfred J. Vincent, appellant pro se.
Jeffrey Michael Wakefield, Kay, Casto, Chaney, Love & Wise, Charleston, W.V., Gordon Harrison Copland, Steptoe & Johnson, Clarksburg, W.V., for appellees.
N.D.W.Va.
AFFIRMED.
Before WIDENER, K.K. HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Alfred J. Vincent appeals from the district court's order granting defendants' motion for summary judgment against Vincent's due process, breach of contract, antitrust, and attorney malpractice claims.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Vincent v. Ohio Valley Medical Center, C/A No. 85-122-W-K (N.D.W.Va. Apr. 14, 1988).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In light of our disposition, Vincent's motion to order the recusal of Judge Kidd is dismissed as moot